Citation Nr: 1733449	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-26 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a cervical spine disability to include as due to or aggravated by service-connected shoulder disabilities.

2. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy from April 1968 to October 1989.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction now rests with the RO in Hartford, Connecticut

The Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in June 2012.  A transcript of the hearing is contained in the record.

The Board remanded these matters for further development in July 2014 and December 2016.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current cervical spine disability was incurred, caused, or aggravated by his service including causation or aggravation by his service-connected shoulder disabilities.

2. The preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents during his service.

3. The preponderance of the evidence is against a finding that the Veteran's current heart disability was incurred, caused, or aggravated by his service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a cervical spine disability to include as due to or aggravated by service-connected shoulder disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313. (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in January 2017 with regard to his cervical spine and heart disability claims.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Chapter I, Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b). 

The laws and regulations pertaining to herbicide exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  Diseases associated with exposure to herbicide agents, which are listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6).  The presumption applies to ischemic heart disease as long as it manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

Analysis: entitlement to service connection for a cervical spine disability

In regard to the Veteran's claim for entitlement to service connection for a cervical spine disability, the Board finds that the first Shedden element is met.  Pertinent treatment records and examinations show that the Veteran was diagnosed with cervical disc disease after service.  See, e.g., January 2017 VA cervical spine examination.  Therefore, the Board finds that the Veteran has a current cervical spine disability to include cervical disc disease.

The Board finds that the second Shedden element is met.  The Board notes that the Veteran has submitted testimony and lay statements indicating that he suffered trauma to his neck during service as a result of his service aboard a ship including falling during rough seas.  See, e.g., June 2012 hearing testimony.  The Board also notes that the Veteran's service treatment records show he complained of neck discomfort and was diagnosed with a strain during service.  See, e.g., June 1987 Chronological Record of Medical Care Entry in the Veteran's service treatment records.  Therefore, the Board finds that the Veteran experienced neck trauma and discomfort during his service.

However, the Board finds that the third Shedden element is not met.  While the Board acknowledges there is evidence that the Veteran experienced neck trauma and pain both during and after his active duty service, the Board notes that the Veteran's service treatment records do not show a diagnosis of cervical disc disease.  While they show the Veteran reported some discomfort, the Veteran's September 1989 retirement examination notes that the Veteran's neck was normal by that time.  

The Board notes that the Veteran testified that his neck pain persisted and that he sought treatment several years later for the condition.  See, e.g., June 2012 Hearing Testimony.  However, the Board finds that the Veteran is not competent to opine whether his current cervical disc disease is etiologically related to his prior neck strain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The cervical disc degeneration itself is not readily observable by lay persons, and complicated objective imaging techniques were ordered to confirm the diagnosis.  See, e.g., March 2003, July 1999, and June 1999 MRI reports on the cervical spine from Lawrence and Memorial Hospital.  While June and July 1999 MRI reports revealed mostly minimal to mild degenerative changes in the cervical spine, a March 2003 MRI revealed significant progression of the disease since that time.  Therefore, the objective records indicate much of the degeneration in the cervical spine occurred long after the Veteran's service, and a medical opinion is needed to determine whether it is etiologically related to service.  

The Board afforded the Veteran multiple VA medical examinations to determine whether there was a nexus between the Veteran's service and his current cervical disc disease.  Several medical opinions were obtained, which consistently indicated that there was no nexus in this case.  However, as there were some deficiencies with the prior examinations and gaps in the evidentiary record, the Board remanded this case in December 2016 to obtain outstanding records and a current VA examination addressing those deficiencies.  The Board notes that the neither the Veteran nor his representative have contended that the January 2017 VA examinations and the evidence currently of record are inadequate. 

The January 2017 VA cervical spine examiner was asked to opine on whether the Veteran's cervical spine disability was related to his service either on a direct basis or secondary to his service-connected disabilities to include his shoulder disabilities.  After reviewing the record and conducting an examination of the Veteran, the examiner opined that it is less likely as not that the Veteran's cervical disc disease/radiculopathy is related to military service.  The examiner considered the Veteran's statements about his neck trauma during service and his strain noted in the service treatment records.  However, the examiner noted that the service treatment records contained only a single entry for neck symptoms and that the separation exam was negative for neck symptoms.  The examiner noted there was no diagnosis of a neck disability until well after military service and found insufficient evidence to link the diagnosis to service.

The January 2017 VA cervical spine examiner also specifically opined that it is less likely as not that the Veteran's shoulder disabilities caused or aggravated his cervical disc disease.  The Board affords the January 2017 examination great probative weight because it was performed by a competent medical professional and is supported by the preponderance of the evidence including the treatment records, which indicate the Veteran's current disability manifested years after his service.  

The Board also notes there is no positive nexus medical opinion in the record on this issue aside from some speculation from Veteran's private physician, E.J.M., that service aboard ships could have contributed to the cervical spine condition including radiculopathy.  See July 2011 note from E.J.M.  The Board affords less probative weight to the opinion of E.J.M because it is speculative and lacks supporting rationale based on a thorough review of the evidence currently of record.

The Board affords the Veteran's lay statements less probative weight.  See, e.g., Veteran's December 2016 statement in support of claim.  While the Veteran is competent to report his neck pain, he is not competent to diagnose cervical disc disease and etiologically link it to his neck strain during his service or postural changes due to his shoulder disabilities.  Moreover, the Board notes that the notation on the retirement examination was that Veteran's neck was normal, and the Veteran did not seek treatment for neck complaints until several years thereafter.  The Board finds the objective evidence and treatment records support the January 2017 examiner's opinion that the evidence does not support a finding that the current disability is related to the Veteran's service.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement for service connection for a cervical spine disability under all applicable theories of entitlement.  Accordingly, the benefit of the doubt doctrine is inapplicable, and the Veteran's claim must be denied. 

Analysis: entitlement to service connection for ischemic heart disease

In regard to the Veteran's claim for entitlement to service connection for a heart disability, the Board finds that the first Shedden element is met.  Pertinent treatment records and medical examinations have revealed that the Veteran has been diagnosed and treated for heart disease since the mid-1990s.  See, e.g., September 1994 treatment record from Dr. E.J.M.  The January 2017 VA examination of the Veteran's heart revealed that the Veteran still suffers from the condition to include residuals from myocardial infarctions and the placement of stents.  Therefore, the Board finds that the Veteran has a current disability of ischemic heart disease.

The Board finds that the second Shedden element is met.  The Board notes that the Veteran alleges his heart condition is etiologically related to service as a result of exposure to herbicide agents.  However, the Board also notes that the Veteran's service treatment records show the Veteran complained of some heart symptoms including palpitations during service.  See, e.g., June 1988 Report of Medical History in the Veteran's service treatment records.  Therefore, the Board finds that the second Shedden element is met on the basis of these cardiac complaints during service.

In regard to the issue of presumptive service connection based on herbicide exposure, the Board considered whether herbicide exposure should be presumed in this case as a result of the Veteran's service in Vietnam.  However, as the Veteran and his representative testified at the hearing, the Veteran did not set foot in Vietnam and only served in the coastal areas at sea aboard a ship in "blue water" areas.  See June 2012 hearing testimony.  As the Veteran's representative acknowledged, a presumption of herbicide exposure under 38 C.F.R. § 3.313 is not applicable in this case.  See id. 

However, the Veteran and his representative argued that if exposure may not be presumed, it still occurred in this case.  See id.  The Board specifically considered the Veteran's contention that he was forced to drink seawater contaminated with herbicide agents after it was desalinated for drinking and other use.  See Veteran's December 2016 Statement in Support of Claim.  Ultimately, the Board finds that the record contains insufficient evidence to support a finding of actual herbicide exposure during service.  The Board finds that the assertion that sea water off the coast was contaminated is too speculative on its face to constitute credible evidence of exposure, and the Veteran has not otherwise submitted any other evidence of actual exposure.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents during service.

The Board also considered whether evidence supports a fining of direct rather than presumptive service connection.  Specifically, the Board notes that the Veteran asserts that because he was diagnosed with ischemic heart disease a few years after his service ended, he at least as likely as not had the condition during service as well.  The Board afforded the Veteran a current VA heart examination in January 2017 to address this issue in light of the totality of the evidence including complaints of heart palpitations during service.  

While the January 2017 VA heart examiner noted the palpitations, the examiner also noted that the service treatment records did not contain evidence of persistent symptoms of or a diagnosis of ischemic heart disease.  The Veteran did not seek treatment for heart complaints until years later, and there is no competent medical evidence in the record that the Veteran's heart condition manifested or was caused by his service.  The January 2017 VA heart examiner indicated that it is less likely as not that the Veteran's current heart disability is etiologically related to service.  The examiner specifically noted that the fact that the Veteran was diagnosed with heart disease a few years after service did not establish that the condition began in service.  The Board also notes that an April 1992 electrocardiographic report shows frontal and lateral views of the chest with no cardiovascular or pulmonary pathology or significant abnormalities.  The chest was described as normal.  

The January 2017 VA heart examiner identified the cause of the Veteran's heart disease as multifactorial, and the examiner addressed risk factors associated with heart disease in the context of the Veteran's case.  Pertinent risk factors were identified as weight gain, hyperlipidemia/ hypercholesterolemia, and a history of smoking for many years.  The examiner noted that the significant weight gain occurred after the Veteran's service, but the examiner also considered that the service treatment records show hypercholesterolemia was present during service.  See, e.g., February 1998 consultation sheet in the Veteran's service treatment records.  The examiner opined that while hypercholesterolemia was a risk factor, the evidence does not establish it caused Veteran's heart condition.  Furthermore, while the Board finds the evidence shows that the Veteran did smoke during service, the law does not allow for service-connection based on disabilities resulting from tobacco use in this case even if they are incurred during service as a result of such use.  See 38 C.F.R. § 3.300 (applicable to claims received by VA after June 9, 1998).  Therefore, the Board concludes that the medical opinion evidence indicates that a finding of service connection between the Veteran's ischemic heart disease and his service would involve resorting to speculation.

The Board affords the January 2017 VA heart examiner's opinion great probative weight because is supported by the preponderance of the evidence including the Veteran's treatment records.  Moreover, it is unopposed by a competent positive nexus opinion.  The Board affords less weight to the Veteran's opinion that his heart condition is related to his service because the Veteran lacks the competency to diagnose a heart condition and opine on its etiology.  While the Veteran is competent to reports symptoms such feeling heart palpitations or pain, the Board finds that ischemic heart disease is not a condition that is observable to a lay person, and it was diagnosed in this case through techniques requiring sophisticated medical training.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As noted above, the treatment history, objective imaging, and medical opinion evidence does not support a finding of a nexus.  Therefore, after considering the totality of the competent and credible evidence, the Board finds that the preponderance of the evidence in this case is against a finding that there is a nexus between the Veteran's current heart disability and his service.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement for service connection for a current heart disability disability under all applicable theories of entitlement.  Accordingly, the benefit of the doubt doctrine is inapplicable, and the Veteran's claim must be denied. 

ORDER

Entitlement to service connection for a cervical spine disability, to include as due to or aggravated by service-connected shoulder disabilities is denied.

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


